Citation Nr: 0319977	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  03-02-119	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis, claimed 
secondary to service-connected asbestosis.

2.  Entitlement to service connection for a heart disability, 
claimed secondary to service-connected asbestosis.

3.  Entitlement to service connection for a colon disability, 
claimed secondary to service-connected asbestosis.

4.  Entitlement to a rating higher than 30 percent for 
asbestosis prior to December 14, 2002.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


FINDINGS OF FACT

1.  The veteran served on active duty from September 1942 to 
October 1945.  

2.  In July 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  

The veteran perfected his appeal with a substantive appeal 
received in January 2003.  At that time, the appeal included 
the issue of an increase in a 30 percent rating for 
asbestosis, and issues of secondary service connection for 
sinusitis, a heart disorder, and a colon disorder.  
Subsequently, in a rating decision dated in March 2003, the 
RO added pulmonary hypertension with right-sided heart 
failure to the service-connected asbestosis disability, and 
assigned a 100 percent rating, effective December 14, 2002.  
In a July 2003 statement, the veteran informed the Board that 
he was satisfied with his current rating and did not want to 
further pursue his appeal. 
 
The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



